UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7406


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAVID RAY ROY, a/k/a Pooh,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:06-cr-00340-HDH-9; 3:14-cv-00602-HEH)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Ray Roy, Appellant Pro Se. Michael Ronald Gill, Stephen
David Schiller, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Ray Roy appeals the district court’s order dismissing

his Fed. R. Civ. P. 60(b) motion, after construing it as a

successive 28 U.S.C. § 2255 (2012) motion.             We have reviewed the

record and find no reversible error.             Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              United States v. Roy,

Nos. 3:06-cr-00340-HDH-9; 3:14-cv-00602-HEH (E.D. Va. Aug. 28,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the   materials

before   this   court   and   argument   would   not   aid    the   decisional

process.



                                                                      AFFIRMED




                                     2